By the Court.
1. The allowance of an irrelevant and im proper com'se of argument is not matter of exception, if the jury-are properly instructed as to the weight to which such arguments are entitled. And we must presume that the instructions on this subject were correct, as they were not excepted to.
*4632. The gist of this offence is stealing any property in a building. On the trial of an indictment for this offence, the amount of property stolen is immaterial, except so far as it may influence the discretion of the judge in passing sentence. The statute undertaking to confer jurisdiction on justices of the peace and police courts, where the amount of property stolen is small, does not affect the proceedings in a higher court. A similar decision was made by this court as to the analogous case of larceny from the person, in Commonwealth v. Nolan, 5 Cush. 288. Exceptions overruled.